Citation Nr: 1207841	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right middle finger disorder.  

2.  Entitlement to service connection for a sinus disorder.  

3.  Entitlement to service connection for a bilateral ear disorder (claimed as bilateral ear infections).  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for left ear tinnitus, to include as secondary to left ear hearing loss or, in the alternative, secondary to a left ear disorder.  

6.  Entitlement to service connection for left ear hearing loss, to include as secondary to a left ear disorder.  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review.

A hearing was held on August 4, 2011, in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board concludes that a brief recitation of the procedural history of the Veteran's claims would be helpful.  In a March 2009 statement, the Veteran expressed that he wished to establish service connection for (1) left ear hearing loss, (2) left ear tinnitus, (3) a right knee disorder and (4) bilateral ear infections.  These claims were denied by the RO in the May 2009 rating decision, and the Veteran expressed disagreement with the RO's denial of all four issues in June 2009.  He subsequently perfected an appeal concerning all four issues.  

In a statement from the Veteran dated on June 24, 2009, but received by the RO in July 2009, the Veteran asserted that he wished to establish service connection for (1) a right middle finger disorder and (2) a sinus disorder.  In a separate July 2009 statement from the Veteran's representative, it was asserted that the Veteran's June 24, 2009, statement was in support for his claims for service connection for (1) sinusitis, (2) tinnitus, (3) bilateral hearing loss, (4) a left knee disorder, and (5) a right middle finger disorder.  The Board observes that the July 2009 statement from the Veteran's representative misstated the issues which were denied in the May 2009 rating decision.  Specifically, the May 2009 rating decision did not address (1) right ear hearing loss, (2) right ear tinnitus or (3) a left knee disorder.  Accordingly, the RO developed these claims and denied such as well as the Veteran's right middle finger and sinus disorder claims in an October 2009 rating decision.  

In a November 2009 statement, the Veteran expressed disagreement with the RO's denial of his sinus disorder and right middle finger disorder claims.  Also, the Veteran clarified that he was not seeking service connection for (1) right ear hearing loss, (2) right ear tinnitus or (3) a left knee disorder.  

In light of the Veteran's November 2009 statement, the RO issued the June 2010 rating decision which denied the Veteran's claims of entitlement to service connection for a right middle finger disorder and a sinus disorder.  The Veteran subsequently perfected appeals for both issues.  

Characterization of issues on appeal

As noted above, the Veteran filed a claim of entitlement to service connection for bilateral ear infections in March 2009.  The evidence of record does not reflect that the Veteran currently suffers from infections of either ear.  Moreover, the Veteran denied having an infection of either ear since his separation from service.  See the August 2011 hearing transcript at pages 12 and 14.  However, review of the Veteran's private treatment records from K.O.W., M.D. reflects that the Veteran's tympanic membranes were abnormal after scuba diving.  See a June 1987 private treatment record from K.O.W., M.D.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the evidence reflecting that the Veteran's tympanic membranes are abnormal without symptoms of an infection of either ear, the Board has recharacterized the issue on appeal as entitlement to service connection for a bilateral ear disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  

Also, during the pendency of the appeal, the Veteran has contended that his left ear tinnitus is the result of in-service acoustic trauma or, in the alternative, proximately due to or the result of or aggravated by a left ear disorder.  Although the Veteran has not specifically asserted his left ear tinnitus is proximately due to or the result of or aggravated by his left ear hearing loss, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  As such, the Board has expanded the Veteran's tinnitus claim as stated on the title page of this decision.  

The issues of (1) entitlement to service connection for a bilateral ear disorder, (2) entitlement to service connection for a right knee disorder, (3) entitlement to service connection for left ear hearing loss, to include as secondary to a left ear disorder, and (4) entitlement to service connection for left ear tinnitus, to include as secondary to left ear hearing loss or, in the alternative, secondary to a left ear disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During a hearing before the Board on August 4, 2011, and in an August 2011 statement, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wished to withdraw the appeal for the issues of entitlement to service connection a right middle finger disorder and a sinus disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for a right middle finger disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for a sinus disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Because the Veteran claim is withdrawing his claims for service connection, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
Right middle finger and sinus disorders

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In this case, prior to the promulgation of a decision, the Veteran and his representative indicated at the August 2011 hearing before the Board that they would like to withdraw the appeal for the issues of entitlement to service connection for a right middle finger disorder and a sinus disorder.  The hearing testimony of the Veteran and his representative was later reduced to writing and incorporated into the record in the form of a written transcript.  Therefore, the transcript of that hearing has been accepted as a withdrawal of that issue on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  In addition, the Veteran submitted a statement in August 2011 in which he reiterated that he wanted to withdraw his appeal for those issues.  As such, the Veteran has withdrawn the appeal regarding those issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal for the issues of entitlement to service connection for residuals of a right middle finger disorder and a sinus disorder, and they are dismissed.


ORDER

The issue of entitlement to service connection for a right middle finger disorder is dismissed.

The issue of entitlement to service connection for a sinus condition is dismissed.


REMAND

Reasons for Remand:  To provide the Veteran with proper notice, to afford the Veteran VA examinations, to obtain medical opinions and to adjudicate intertwined issues.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Generally, in order to establish direct service connection, there must be evidence of (1) a current disability, (2) an in-service injury or disease and (3) a nexus between the current disability and the in-service disease or injury.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

The Veteran contends that he has a right knee disorder and bilateral ear disorders which are the result of his service.  The Veteran testified that he injured his right knee during an in-service exercise when he fell "16 or 20 [feet]" and landed on his right leg.  See the August 2011 hearing transcript at page 8.  While his post-service treatment records are devoid any instance of complaints of or treatment for a current right knee disorder, the Veteran testified that his private physician told him that he "probably [has] arthritis" is his right knee, but his doctor "didn't find it right now."  See the August 2011 hearing transcript at page 15.  The Veteran also asserted that he was previously seen for his alleged right knee disorder by Dr. W., who is deceased.  See the August 2011 hearing transcript at page 18.  

Concerning the Veteran's bilateral ear disorders, the Veteran has asserted that he suffered chronic ear infections during his service due to extensive water rescue training.  See the August 2011 hearing transcript at page 10.  Review of the Veteran's service records reflects that he participated in "water survival training" from March 1970 to July 1971.  Also, the Veteran complained of ear aches in May 1971, but the pain was attributed to temporomandibular joint disorder (TMJ) at that time.  

As noted above, the Veteran testified that he no longer suffers from infections of either ear.  See the August 2011 hearing transcript at pages 12 and 14.  However, the Veteran's claim has been expanded, and a private treatment record from K.O.W., M.D. reflects that the Veteran's tympanic membranes were abnormal after scuba diving.  Specifically, the Veteran's right tympanic membrane was described as "retracted" with "a very fine whitish deposit on the drum consistent with some early fungal material," and his left tympanic membrane was described as "grossly distorted" with the upper part of the drum "bulging out" and the lower part of the drum "severely retracted."  The Veteran was diagnosed with serous otitis media, aggravated by scuba diving.  See a June 1987 private treatment record from K.O.W., M.D.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a right knee disorder.  Further, although the Veteran was provided a VA audiological examination in October 2009, this examination report failed to determine whether the Veteran suffers from a disorder of either ear resulting from an in-service disease or injury.  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that VA examinations and medical opinions are necessary for determining the nature and etiology of any identified right knee disorder and/or any disorder of either ear.  

Left ear hearing loss and left ear tinnitus

At the August 2011 hearing, the Veteran asserted that his left ear hearing loss and tinnitus were proximately due to or the result of or aggravated by his left ear disorder (claimed as an ear infection).  See the August 2011 hearing transcript at pages 11 and 14.  Also, as noted in the Introduction, the Board has expanded the Veteran's tinnitus claim, to include entitlement as secondary to left ear hearing loss.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

Initially, to the extent that the Veteran has claimed that his left ear hearing loss and left ear tinnitus are secondary to a left ear disorder, the Board notes that a decision on the claim for service connection for a left ear disorder could change the outcome of the Veteran's claims for service connection for left ear hearing loss and left ear tinnitus.  As such, the claims are inextricably intertwined, and thus, the issue of entitlement to service connection for a left ear disorder must be resolved prior to resolution of his claims for service connection for left ear hearing loss and left ear tinnitus.  Also, the issue of entitlement to service connection for left ear hearing loss must be resolved prior to the resolution of his claim for service connection for left ear tinnitus.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Also, the Board notes that the Veteran has not been provided notice of all of the laws and regulations pertinent to claims brought under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations.  

Further, as noted above, the Board has expanded the Veteran's left ear tinnitus claim, to include entitlement as secondary to left ear hearing loss.  While the Veteran was afforded a VA audiological examination in October 2009, the matters of whether the Veteran's left ear tinnitus is proximately due to or the result of or aggravated by left ear hearing loss was not addressed.  In Training Letter 10-02, issued in March 2010, the Director of the VA Compensation and Pension Service specifically noted that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  

In light of above, the Board concludes that the Veteran should be provided another VA audiological examination to determine the etiologies of the Veteran's left ear hearing loss and left ear tinnitus under the asserted theories of entitlement.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the Veteran a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed ear disorder, left ear tinnitus and left ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include audiometric testing and a physical examination of the Veteran's middle and inner ears.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  

After the completion of above, the VA examiner should address the following:  

a)  Identify all disorders of either ear.  

b)  For each disorder identified in part (a), provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that such is the result of a disease or injury incurred in service, to include acoustic trauma or water survival training.  

c)  For any diagnosed left ear hearing loss, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that such is the result of a disease or injury incurred in service, to include acoustic trauma or water survival training.  

d)  If the VA examiner determines that the Veteran has a left ear condition that is the result of an in-service disease or injury, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's left ear hearing loss is proximately due to or the result of his left ear disorder.  

e)  If the VA examiner determines that the Veteran has a left ear condition that is the result of an in-service disease or injury, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's left ear hearing loss is aggravated by his left ear disorder.  

f)  For any diagnosed left ear tinnitus, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that such is the result of a disease or injury incurred in service, to include acoustic trauma or water survival training.  
g)  If the VA examiner determines that the Veteran's left ear hearing loss is the result of an in-service disease or injury, or is proximately due to or the result of or aggravated by a left ear disorder, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's left ear tinnitus is proximately due to or the result of his left ear hearing loss.  

h)  If the VA examiner determines that the Veteran's left ear hearing loss is the result of an in-service disease or injury, or is proximately due to or the result of or aggravated by a left ear disorder, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's left ear tinnitus is aggravated by his left ear hearing loss.  

i)  If the VA examiner determines that the Veteran has a left ear disorder which is the result of an in-service disease or injury, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's left ear tinnitus is proximately due to or the result of his left ear disorder.  

j)  If the VA examiner determines that the Veteran has a left ear disorder which is the result of an in-service disease or injury, provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran's left ear tinnitus is aggravated by his left ear disorder.  

3.  The RO/AMC must schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed right knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include x-ray testing.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any identified right knee disorder is the result of a disease or injury incurred in service.  

In forming these opinions, the VA examiner must consider the Veteran's complete medical history, to include acoustic trauma associated with his post-service occupational history  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinions, the examiners should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiners conclude that the current disabilities are either likely or unlikely the result of an event, injury, or disease incurred in service, the examiners should state whether it is at least as likely that the current disabilities are the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


